Order entered January 15, 2015




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00869-CR

                               JOSE INEZ MARTINEZ, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F13-00328-Y

                                                 ORDER
        On November 7, 2014, this Court ordered Sharon Hazlewood, former official court

reporter of the Criminal District Court No. 7, to file the complete reporter’s record by December

31, 2014. To date, Ms. Hazlewood has neither filed the record nor communicated with the Court

regarding the status of the record.

        Accordingly, we ORDER Sharon Hazlewood, former official court reporter of the

Criminal District Court No. 7, to file the reporter’s record by 4:00 p.m. on MONDAY,

FEBRUARY 2, 2015. If the complete record, including all exhibits, is not filed by the date and

time specified, the Court will order that Sharon Hazlewood not sit as a court reporter in any court

until she has filed the record in this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Elizabeth Frizell, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

former official court reporter, Criminal District Court No. 7; Vearneas Faggett, official court

reporter Criminal District Court No. 7; and to counsel for all parties.


                                                      /s/     LANA MYERS
                                                              JUSTICE